t c memo united_states tax_court norton m bowman petitioner v commissioner of internal revenue respondent docket no filed date herman c daniel iii for petitioner deborah c stanley for respondent memorandum findings_of_fact and opinion wells judge respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax the issues we must decide are whether a distribution received by petitioner during constituted a repayment of a loan or a dividend and the amount received by petitioner findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations of fact are incorporated herein by reference and are found as facts in the instant case at the time the petition was filed in the instant case petitioner resided in richmond virginia norton m bowman and associates inc associates was organized pursuant to virginia law during the late 1970's during all relevant times petitioner controlled associates as its president chief_executive_officer and sole stockholder associates engaged in the business of constructing single-family homes in the richmond area from the time of its organization until associates constructed to houses the profits earned from the sale of those houses were used to meet the escalating costs of subsequent jobs and were not distributed prior to the time of the distribution in issue which occurred on petitioner alleged in his petition that the period of limitations for assessment and collection of his income_tax had run by the time the notice_of_deficiency in the instant case was issued petitioner made no argument on brief concerning that allegation and we consider it abandoned 91_tc_524 ndollar_figure unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as in effect for the year in issue_date petitioner received no salary or dividends from associates soon after its organization associates obtained from united virginia bank bank later known as crestar bank a dollar_figure line of credit that funded associates' operations the line was secured_by three certificates of deposit two of which in the aggregate amount of dollar_figure were in the name of petitioner and one of which in the amount of dollar_figure was in the name of petitioner's wife during date the bank called the line and the certificates of deposit in petitioner's name were redeemed during that month and used to satisfy the indebtedness sometimes hereafter referred to as the transaction the amount of those certificates exceeded associates' indebtedness to the bank by a few thousand dollars and petitioner retained that excess the certificate in the name of petitioner's wife was not used to pay associates' debt associates did not obtain another line of credit at that time petitioner did not desire to continue building houses because the housing market was not strong and interest rates were between and percent petitioner's attorney drew up an unsecured demand note note that bore no interest the note was made on those terms because petitioner did not know when improved business conditions would enable associates to resume operations the note was among items that were subsequently lost in a flood associates' assets at the time that the note was drawn up included building lots and a model home that was used to demonstrate the features that could be incorporated in the homes it constructed associates also owed dollar_figure to trade creditors with respect to a house under construction associates' assets were otherwise unencumbered at relevant times associates' income_tax return for its fiscal_year ended date corporate return reported that debts due its officers increased from dollar_figure for the year ended date to dollar_figure for the year ended date during and petitioner devoted his time to a travel business rather than to the building business but by the housing market had revived sufficiently to cause petitioner to resume associates' business of building houses on date associates paid petitioner dollar_figure of its funds which were deposited into an investment savings account in petitioner's name hereinafter sometimes referred to as the distribution the distribution represented the proceeds of a closing on a house sold by associates the distribution was made because associates was doing well and did not need the money petitioner considered that the amount of the distribution approximated the amount he thought was due him from associates the funds were pledged as collateral for a line of credit in favor of associates petitioner did not report the distribution as income on his income_tax return because he considered it the repayment of a debt owed him by associates associates' income_tax return for the year ended date corporate return reported that its indebtedness to shareholders decreased by dollar_figure during that year opinion the principal issue presented for decision in the instant case is whether the distribution3 petitioner received from associates during was a loan repayment or a dividend if we decide that the distribution was a dividend and therefore taxable_income the question of the amount received must also be decided in order to ascertain the nature of the distribution we must decide whether based on reliable indicia of the intrinsic economic nature of the transaction there was a genuine intention that the transaction create a debtor-creditor relationship between associates and petitioner 505_f2d_873 5th cir 407_f2d_1121 4th cir affg on this issue tcmemo_1967_187 298_f2d_911 4th cir 61_tc_367 as discussed below we consider petitioner to have received only one distribution from associates during if the transaction was a bona_fide loan by petitioner to associates the distribution is a repayment of the loan but if the transaction was a contribution to associates' capital the distribution is a dividend the inquiry into whether the transaction resulted in a loan to associates or a contribution to its capital is one of fact road materials inc v commissioner supra pincite 89_tc_816 because there is no controlling statute or regulation defining the difference between corporate debt and equity we are left to decide the question based on a series of factors that courts have relied upon in distinguishing between the two segel v commissioner supra pincite those factors include the names given the certificates evidencing the purported indebtedness the presence or absence of a fixed maturity_date the source of repayments right to enforce payments participation in management as a result of advances the status of the persons advancing funds in relation to regular corporate creditors the intent of the parties identity of interest between stockholder and purported creditor the thinness of capital structure in relation to debt the ability of the corporation to obtain credit from outside sources the use to which the advances were put the failure of the purported debtor to repay and the risk involved in making the advances 74_tc_476 no single factor is controlling nor is each equally significant or even relevant in the circumstances of a particular case id pincite our task is not to count factors but to evaluate them 561_f2d_572 5th cir each case turns on its own facts differing circumstances may bring different factors to the fore id the transaction must be measured by objective tests of economic reality and the touchstone of economic reality is whether an outside lender would have made a loan to associates in the same form and on the same terms as the transaction segel v commissioner supra pincite the entire record must be considered especially where as here the person in control of the nominal debtor is also the nominal creditor and the arm's-length dealing that characterizes the money market is absent road materials inc v commissioner supra pincite in distinguishing between loans to a corporation and contributions to its capital courts have noted that a creditor avoids subjecting funds advanced to the risk of the business insofar as possible and seeks a reliable return while a shareholder places an investment at that risk and obtains a return from the business' success slappey drive indus park v united_states supra pincite 318_f2d_695 4th cir affg tcmemo_1962_194 we have considered all of the factors set forth above as well as all of the circumstances revealed by the record and discuss below those we find most pertinent we note first that the transaction was cast in the form of a loan petitioner points out that the note was prepared as evidence of associates' obligation to repay petitioner although the note was not produced at trial due to its loss in a flood associates' books were not introduced in evidence however its relevant tax returns report an increase and decrease in its indebtedness that may reflect the transaction and distribution petitioner also testified that he made a loan to associates during that was repaid during the existence of a debt however does not necessarily follow road materials inc v commissioner supra pincite the law requires more than a declaration of intention to create an indebtedness and more than the existence of corporate paper encrusted with the appropriate nomenclatural captions 414_f2d_844 5th cir the transaction will not be treated as a debt for federal tax purposes merely because it is evidenced in a manner that virginia law recognizes as debt road materials inc v commissioner it is also not conclusive that by paying off the credit continued supra pincite furthermore when a transaction involves a closely_held_corporation the form and labels assigned to the transaction may not have much significance because the parties can mold the transaction to their will 93_tc_382 it is the substance of the transaction rather than the form that controls for tax purposes road materials inc v commissioner supra pincite circumstances other than the form of the loan indicate that the substance of the transaction did not accord with its form the note was payable on demand and did not have a fixed maturity_date because as petitioner explained he was unsure when business conditions would enable associates to resume operations the absence of a fixed maturity_date indicates that repayment was tied to the fortunes of the business which suggests that the transaction effected a contribution to associates' capital in re 742_f2d_1311 11th cir continued line petitioner may have stepped into the shoes of the bank as associates' creditor pursuant to the equitable doctrine_of subrogation the question whether the transaction was a loan or effected a contribution to associates' capital must be resolved based on whether or not considering all of the circumstances in the record petitioner intended to create a debtor-creditor relationship between associates and himself in re 742_f2d_1311 11th cir 50_tc_536 507_fsupp_1339 n d neb petitioner admits as much on brief moreover petitioner cannot use the doctrine to appropriate for himself the bank's status as a bona_fide creditor of associates 464_f2d_394 5th cir 97_tc_579 moreover the transaction occurred when associates was suspending business activities due to weakness in the market for new homes petitioner indicated in his testimony that he did not intend to make a demand for payment and expected that he would be paid when market conditions improved however the record does not suggest when that improvement might occur in fact associates did not resume operations until and petitioner testified that he did not receive a distribution from associates until the foregoing circumstances indicate that there was no reasonable expectation that repayment of petitioner's loan would occur within a short time accordingly the absence of a fixed maturity_date given associates' business prospects indicates that the transaction was in the nature of a contribution to its capital in re lane supra pincite petitioner contends that associates had sufficient assets to repay his loan both at the time that it was made and subsequently indicating that associates was adequately capitalized and that a reasonable expectation of repayment existed assuming arguendo that associates' assets were sufficient for that purpose it is reasonable to conclude that a demand for payment would have stripped associates of assets needed to carry on its business such as the model home which it used to demonstrate the features that could be built into the houses it constructed for its customers or the building lots on which those homes would be erected associates appeared not to have expendable assets that could have been used to pay petitioner without detriment to its business rather any assets used to pay petitioner apparently would have had to have been replaced if associates were to continue in business the absence of liquid_assets or of reasonably anticipated cash-flow out of which to make repayments indicates that the transaction was a contribution_to_capital rather than a loan segel v commissioner t c pincite moreover petitioner's testimony indicates that he did not intend to demand payment until business conditions for associates improved and its assets could be sold at full value petitioner's position as sole shareholder of associates his concern for its welfare and the consequences of a demand for repayment indicate that it was unlikely that such a demand would be made and thus the circumstances pointed to by petitioner do not indicate a creditor's interest in repayment tyler v tomlinson supra pincite dixie dairies corp v commissioner t c pincite the fact that petitioner left the funds at the risk of associates' business suggests that he did not intend to demand payment to the detriment of that business petitioner did not obtain a security_interest in any of associates' assets in connection with the transaction petitioner testified that he was associates' sole stockholder and that his control of the corporation was such that he could have caused it to make a distribution repaying his loan at any time we conclude from petitioner's testimony that he relied on his control of associates as a stockholder to protect his interests rather than his status as a creditor which indicates that the transaction effected a contribution to associates' capital 309_f2d_878 7th cir additionally the note did not provide for payment of interest with respect to petitioner's loan even though at the time of the transaction interest rates ranged between and percent nor does the record suggest that a payment of interest ever occurred petitioner's apparent indifference to the receipt of interest suggests that he is not a true lender but is principally concerned with the future earnings_of associates or its increased market_value slappey drive ind park v united_states f 2d pincite segel v commissioner supra pincite the timing of the distribution also indicates that the transaction effected a contribution to associates' capital rather than a loan that distribution did not occur until more than years after the transaction and nothing in the record suggests that associates similarly delayed payments of its bona_fide debts o h kruse grain milling v commissi279_f2d_123 9th cir affg tcmemo_1959_110 moreover petitioner testified that the distribution was made because associates was doing well and did not need the money distributed a distribution of funds under such circumstances points to an equity classification because a corporation normally declares dividends only when it has ample cash and shareholders ordinarily acquiesce in such a policy due to their primary concern for the health of an enterprise and its long-term success slappey drive ind park v united_states supra pincite petitioner's statement indicates that he possessed the motivations of a shareholder and believed it appropriate to decide when to make payments on the same basis that corporations customarily use to make dividend decisions id moreover associates had never distributed a dividend or paid a salary to petitioner prior to the distribution in issue the foregoing circumstances suggest that the transaction resulted in a contribution to associates' capital rather than a loan id we believe that an outside lender would not have made a loan to associates on the terms given by petitioner we conclude that the characteristics of the transaction and the distribution were substantially at variance with those of a normal debt transaction indicating that the transaction did not result in a loan as a matter of economic reality segel v commissioner supra pincite we have considered the remaining factors and circumstances in the record and to the extent they are pertinent they are either neutral or do not outweigh the circumstances set forth above that indicate that the transaction effected a contribution to associates' capital rather than a loan moreover petitioner has neither shown nor argued that the distribution to him cannot be characterized as a dividend in whole or part because associates lacked earnings_and_profits consequently we shall assume that associates had sufficient earnings_and_profits for purposes of this case based on our consideration of the entire record we find that the distribution received by petitioner from associates during constituted a dividend rather than a repayment of a loan we next consider the amount of the dividend distributed by associates respondent determined that the amount of the dividend was dollar_figure based on the corporate return which reported a decrease in loans to associates from its shareholder in that amount petitioner admits that he received dollar_figure an amount to which the parties have stipulated but contends relying on his testimony that he received no more than that amount petitioner could not explain why the corporate return reported the dollar_figure decrease in liabilities although petitioner's testimony concerning the transactions in issue lacked sufficient detail in some respects we found him to be credible moreover the information reported on the corporate returns that purportedly reflects the transactions in issue is not consistent the corporate return reports an increase in shareholder loans of approximately dollar_figure while the corporate_income_tax return reports a decrease in those loans of dollar_figure the record does not suggest that any transactions other than the ones in issue could have affected those figures moreover petitioner testified that he accepted a sum approximating the amount he had paid on associates' behalf in settlement of his loan petitioner may therefore have received only the distribution to which the parties have stipulated while associates may have treated the full amount of the loan as having been discharged for reporting purposes regardless of any discrepancy between the two amounts accordingly we find that petitioner received only dollar_figure from associates during to reflect the foregoing decision will be entered under rule respondent notes that the corporate return may reflect payments made during calendar_year as well as the distribution that occurred during because associates used a tax_year ending date however any distribution that petitioner might have received during would not be taxable to him for the year in issue petitioner moreover testified that he received no distributions from the corporation prior to
